UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1621


MARK NATHANIEL THOMAS, a/k/a Mark Thomas,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 20, 2015               Decided:   February 3, 2015


Before MOTZ, SHEDD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.    Joyce R. Branda, Acting Assistant
Attorney General, Stephen J. Flynn, Assistant Director, Kathryn
M. McKinney, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark    Nathaniel       Thomas,          a     native       and    citizen         of

Trinidad and Tobago, petitions for review of an order of the

Board of Immigration Appeals (Board) dismissing his appeal from

the   Immigration     Judge’s       denial      of       his    requests       for       asylum,

withholding    of     removal     and    protection             under    the     Convention

Against Torture.           We have thoroughly reviewed the record and

conclude    that    the    record    evidence            does   not     compel       a    ruling

contrary to any of the administrative findings of fact, see 8

U.S.C.   § 1252(b)(4)(B)         (2012),       and       that    substantial         evidence

supports the Board’s decision.                 See INS v. Elias-Zacarias, 502
U.S. 478, 481 (1992).             Accordingly, we deny the petition for

review for the reasons stated by the Board.                           See In re: Thomas

(B.I.A. May 28, 2014).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       this   court   and     argument         would       not        aid   the

decisional process.

                                                                         PETITION DENIED




                                           2